Citation Nr: 0414783	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  96-37 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic lumbar strain, 
with degenerative joint disease at L5-S1 and low back pain.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 28, 1976 to 
January 26, 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision issued by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal has been perfected.  

The veteran affirmatively withdrew his previous request for a 
personal hearing before a Veterans Law Judge of the Board.


FINDING OF FACT

The veteran's chronic lumbar strain, with degenerative joint 
disease at L5-S1 and low back pain, is not shown to be 
etiologically related to active service.


CONCLUSION OF LAW

The veteran's chronic lumbar strain, with degenerative joint 
disease at L5-S1 and low back pain, was not incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, as is the case here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of the one-year 
period provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the U. S. Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue in 
this case as to providing an appropriate application form, or 
as to the completeness of the application.  In a letter dated 
in July 2003, the RO advised the veteran of the veteran's and 
VA's respective responsibilities in developing the claim, 
what specific evidence and information are required to 
establish entitlement to disability compensation benefits for 
a service-connected disability, what has been done with the 
claim to date, what evidence and information are of record, 
and what specifically the VA would do to help him 
substantiate his claim.  Further, through the Statement of 
the Case (SOC) and the Supplemental SOCs, the veteran was 
notified of what evidence and information are required to 
establish entitlement to the claimed benefits and what 
evidence and information were considered by the RO in 
evaluating the claim.  Moreover, the Board notes that the 
January 2004 SSOC set forth VA regulations (38 C.F.R. 
§ 3.159) pertaining to the duty to assist.  Thus, the Board 
finds that duty-to-notify obligations under VCAA and 
controlling precedent, including Quartuccio v. Principi, 16 
Vet. App. 183 (2002), have been met.

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claims folder evidence 
identified as relevant to the claim, including private 
physicians' records and VA medical center treatment records.  
The veteran also was provided more than one VA medical 
examination in connection with the claim.  



In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that a decision on the 
merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection Claim

To establish service connection for a claimed disability, the 
facts, as shown by evidence, must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  As a general matter, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) a current disability; (2) existence of the 
disease or injury in service; and (3) a relationship between 
the current disability and any injury or disease incurred 
during service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service medical records indicate that, upon entrance, all 
clinical findings were normal and the veteran himself denied 
having or having had back problems.  He was first treated in 
service for complaints of low back pain beginning in mid-
November 1976, and he denied having had a back injury.  The 
diagnosis was low back strain.  In late December 1976, the 
veteran was seen twice for low back pain.  At the end of 
December 1976, he stated that his back had hurt for 3-4 
weeks; he was diagnosed with "M/S" [muscle strain] and was 
advised to take warm baths and prescribed medication.

On January 4, 1977, apparently contradicting his prior denial 
of a back injury, the veteran first reported a back problem 
caused by having had his mid-sacral back hit by a swinging 
door two and one-half months ago.  He was assessed with 
sacral contusion; X-rays were normal, but marked lumbar 
lordosis was noted.  Notes from a consultation on the 
following day state that the back injury reportedly had 
occurred approximately 6 weeks before.  He was again assessed 
with contusion of the sacrum.  Shortly thereafter, he was 
seen by an orthopedist, who assessed him with sacral 
contusion, and recommended physical therapy.  The veteran 
apparently was deemed fit for duty at that time.  Service 
medical records dated later in January 1977 provide that he 
did have physical therapy.  

In late January 1977, the veteran apparently was referred to 
the Naval Aptitude Board for poor performance and lack of 
motivation.  It was noted that he had spent so much time at 
sick call that he did not give adequate time to the 
classroom.  The veteran reportedly desired a discharge.  He 
was discharged due to unsuitability on January 26, 1977.  
Upon separation, the veteran signed a statement acknowledging 
that no defects were found that would have disqualified him 
from service and that he had had no injuries or illness 
during active duty.  

Post-service records concerning the back are dated beginning 
in late 1984.  The veteran reportedly injured his back in 
November 1984 while lifting bags of plaster at his job.  He 
had another similar back injury in April 1986.  In one 
instance in July 1990, he reported muscle cramps in the back.  
He fell in January 1992 and was seen in the emergency room 
for complaints of back pain.  In mid-1993, he reportedly hurt 
his back on the job moving plastering items, for which he 
apparently sought worker's compensation benefits.  Medical 
records dated between mid-1993 and September 1993 indicate 
that the veteran was treated for lumbosacral strain 
apparently resulting from the 1993 incident.  Approximately 
two years later, the veteran had another back injury while 
lifting items on the job.  He was diagnosed with lumbar 
strain and degenerative joint disease at the L5-S1 level.  
See private medical treatment records dated between 1984 and 
mid-1990s and on-the-job injury records.  

In mid-1996, a private physician diagnosed the veteran with 
mild degenerative arthritis in the low back.  In April 1997, 
the veteran apparently had another back injury on the job.  
Magnetic resonance imaging (MRI) report issued by a private 
facility in May 1997 indicates broad-based disc protrusion at 
L4-5 and disc extrusion at L5-S1.  A June 1999 MRI report 
indicates the presence of disc extrusions with marked nerve 
root crowding at L4-5 and L5-S1.  The veteran also had back 
surgery as a result of these findings, and thereafter, was 
assigned a back corset after surgery.  Private treatment 
records further show that he continued to complain of low 
back pain through 2000.  See private medical records dated 
from 1996 to 2000 and on-the-job injury records.   

As for VA medical evidence, the record indicates that the 
veteran was afforded a VA compensation and pension (C&P) 
examination in February 1996.  The examination report 
provides a diagnosis of lower back pain.  Most of the private 
treatment records and work-related back injury records 
apparently were not in the claims folder at the time of the 
February 1996 examination, and the veteran apparently did not 
report having had work-related back injuries during this 
examination.  See examination report.  

An August 2003 report in the form of a medical opinion by a 
VA orthopedist, as well as the reports of spine X-rays and 
MRI report on the lumbar spine, indicate that the veteran is 
now status post decompression and fusion procedures at L4-5 
and L5-S1 with persistent subjective complaints of pain, 
among other things, and various objective findings, including 
non-solid fusion at the noted levels.  The examiner concluded 
that it is as likely as not that the current back disability 
is related in part to the injury incurred in service in 1976, 
noting that the 1976 X-rays essentially were unremarkable.    

The final VA C&P examination report, dated in October 2003, 
provides what appears to be an addendum opinion by the same 
orthopedist who had conducted the August 2003 examination.  
It essentially concluded that the reported in-service back 
trauma and the 1992 back injury are not related.  As support 
for this opinion, the examiner noted that the description of 
X-ray studies completed in 1977 noted the presence of 
lordosis, which would have made the veteran more susceptible 
to back instability and subsequent injury.  He further noted 
that lordosis probably had existed before service, and 
concluded that there is no relationship between the in-
service incident and subsequent injuries.                
                 
The evidence, in sum, indicates that the veteran (1) 
reportedly had a low back injury in service for which he was 
treated in service; (2) currently has a low back disability 
in the form of chronic lumbar strain with degenerative joint 
disease at L5-S1 and low back pain, and status post 
decompression and fusion; and (3) has had 6 back injuries 
since 1984, long after discharge from service.  Evidence in 
the form of two VA C&P examination reports are key to this 
decision, as they both specifically address the crucial 
question in this claim as to whether the current back 
disability is attributable to the reported in-service back 
trauma, or whether it is the result of back injuries incurred 
after service.  The earlier report favors service connection; 
the later one does not.  

The Board has carefully weighed the findings in both 
examination reports as well as other evidence of record, and 
concludes that a favorable finding on service connection is 
not permissible.  First, while there is some inconsistencies 
in the service medical records as to the veteran's report of 
an in-service back injury (the veteran denied having had a 
back injury a few times before stating that his back was hit 
by a door in 1976; there are conflicting reports as to when 
the injury had occurred), the Board is inclined to assume 
that the injury did in fact occur as alleged.  Second, even 
so, there is significant evidence of 6 back injuries 
beginning in November 1984, mostly work-related, almost 8 
years after discharge in January 1997.  

Further, the Board notes that the August 2003 examination 
report does state that the claims file had been reviewed and 
discusses service medical records thoroughly and references 
some recent diagnostic findings, but does not discuss 
specifically the impact of the numerous post-discharge back 
injuries on the current disability.  In contrast, the October 
2003 examination report apparently was completed to further 
clarify and expand upon the August 2003 report.  It 
specifically references X-rays taken in service showing 
lordosis, and opined that lordosis, which probably existed 
before service, would have made the veteran more susceptible 
to subsequent injuries, as the veteran has experienced 
repeatedly since 1984.  Significantly, the October 2003 
report concludes that there is no relationship between the 
in-service incident and injuries incurred in 1992 and 
subsequently.                  

In conclusion, on balance, the Board finds that the October 
2003 report expands upon the prior report, and more precisely 
addresses the key question as to whether the veteran's 
current back disability is directly attributable to the 
purported 1976 injury.  Because the findings therein do not 
favor service connection, the preponderance of the evidence 
is against the claim.  As such, the reasonable doubt doctrine 
is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection is denied for chronic lumbar strain, with 
degenerative joint disease at L5-S1 and low back pain.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



